TEEA'ITORNEY                  GENERAL
                                OF         TEXAS

                                     AUSTIN   1,.T-EXA~
  BVJLL      WI&SON
A-RNEYG~NEc-I.
                                         January 29, 1960


          Mr. D. C. Greer                           Opinion No. WW-790
          State Highway Engineer
          State Highway Building                    R.3: Whether the provision in the
          Austin, Texas                                  Appropriation Bill (H.B. 4,
                                                         56th Leg., 3rd Called Session,
                                                         19591, authorizing service and
                                                         safety awards, and transporta-
                                                         tion to receive them, is con-
          Dear Mr. Greer:                                stitutional.

                    Your request for an opinion from this office concerns the follow-
          ing question: Is the State Highway Commission authorized to award pins and
          certificates for longevity of service and safety award pins and certificates
          for safe operation of State equipment, and to authorize the transportation
          of an employee with twenty-five years or more of service from designated
          headquarters to Austin to receive such longevity award?

                    The General Appropriation Bill,to the Texas Highway Department
          provides in House Bill 4, Acts of the 56th Legislature, Third Called Session,
          1959, Chapter 23, page 442 at 590, as follows:

                           "As compensation in addition to that authorized
                      to be paid above, the Highway Department is author-
                      ized to purchase and give to its employees at period-
                      ic intervals, under such rules and regulations as
                      have been or may be adopted by the State Highway Com-
                      mission, service award pins and certificates for
                      longevity of service and safety award pins and cer-
                      tificates for safe operation of state equipment; and
                      the Department is also authorized as further additional
                      compensation to provide, at state expense, for the
                      transportation of employees with 25 years or more of
                      service from their designated headquarters to Austin
                      and return at intervals of not less than 5 years for
                      the purpose of appearing before the State Highway Com-
                      mission to receive said longevity service awards."

                    Section 51 of Article III of the Constitution of Texas provides,
          in part, as follows:

                           "The Legislature shall have no power to make any
                      grant or authorize the making of any grant of public
                                                                    .--   ..




Mr. D. C. Greer, page 2 (Ww-790)



          moneys to any individual, association of indi-
          viduals, municipal or other corporations whatso-
          ever . . ."

          The constitutional provision ouoted above. orohibits "aratuitnus
disposition of the state's money, property, or contractual rights." Rhoads
Drilling Company v. Allred, 123 Tex. 229, 70 S.W.2d 576 (1934); Friedman v.
American Surety Company of New York, 137 Tex. 149, 151 S.W 2d 570
However, it is clear that the Legislature is not relegated to comuensatina
employees only by yearly or monthly sums of mon>y. 1; is permissible to -
includeoth,r items as a portiouof an employee's camp-nsation. Examples
are readily found where certain ,mployees receiv- housing, laundry, maid
service, etc. We are not faced with the same consid-rations involved in
Attorney General Opinion WW-153 (1957) because we h,re have a specific le-
gislative appropriation establishing these awards as part of the eligible
employees' compensation. Senate Bill 43, Acts 56th Legislature, Third Called
Session, 1959, Chapter 85, page 144, is the general law setting salaries
and compensation of state employe?s at the amount established in the General
Appropriation Bill. In our opinion, the awards in question are perquisites
of,employment directly related to and in payment of the eligible employees'
service to the state. They, therefore. are not prohibited gratuities with-
in the meaning of Section 51 of Article III of the Constitution of Texas.

          It remains to determine whether such awards are prohibited by
Sec. 44 of Article III of the Constitution of Texas. Said section reads
as follows:

              "Sec. 44. The Legislature shall provide by law
         for the compensation of all officers, servants, agents
         and public contractors, not provided for in this
         Constitution, but shall not grant extra compensation
         to any officer, agent, servant, or public contractors,
         after such public service shall have been performed or
         contract entered into, for the performance of the
         same; nor grant, by appropriation or otherwise, any
         amount of money out of'the Treasury of the State, to
         any individual, on a claim, Teal or pr-tended, when the
         same shall not have been provided for by pre-existing
         ,law;nor employ any one in the name of the State, unless
         authorized by pre-existing law. (Emphasis added.)

          In our opinion the awards in question are not prohibited by the
above quoted constitutional provision. Just becaus- the awards are based
on the length of the employee's service, it does not follow that the awards
are "additional compensation" in payment for past service after such service
has been performed. It is within the discretion of the Legislature to deter-
mine that a state employee is more valuable to the State today because of
his experience gained by long and faithful past performance. This is the
Mr. D. C. Greer, Page 3 (h'W-7'90)



very foundation of longevity payments authorized for various state employ-
ees. Of course, if an award were to be attempted from public funds to a
former employee no longer connected with the State, Sections 44 and 51 of
Article III would prohibit the same. It is an entirely different matter,
however, to recognize a current employee's experience record and to increase
his present and future compensation accordingly. The Legislature has seen
fit to provide a portion of that increased compensation in the form of the
awards and presentations in question. We find no constitutional prohibition
to'this most worthy recognition.

                                  SUMMARY

                   The Texas Highway Department has author-
               ity to purchase longevity and service award
               pins and certificates, and to pay the expenses
               incurred in traveling from different points
               in Texas for the purpose of receiving such
               awards, there being a specific appropriation
               for such purpose.

                                            Very truly yours,

                                            WILL WILSON
                                            Attorney General of Texas




                                               Tom I. McFarling
                                               Assistant
TIM:aw

APPROVED:

OPINION COMMIlTEE

James H. Rogers, Chairman
Houghton Brownlee
R. V. Loftin, Jr.
Morgan Nesbitt

R~IEWEDFORTHEATIORNEY       GENERAL
BY:
    Leonard Passmore